In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated June 20, 1988, which, after a fair hearing, affirmed a determination of the respondent Commissioner of the Nassau County Department of Social Services authorizing the recovery of all but $4,094.18 from the petitioner’s initial award of Supplemental Security Income, the petitioner appeals from so much of an order of the Supreme Court, Nassau County (Molloy, J.), entered July *67115, 1989, as dismissed her first, second, fourth and fifth claims, and remitted the matter to the State Commissioner for further proceedings.
Ordered that on the court’s own motion, the petitioner’s notice of appeal is treated as an application for leave to appeal, the application is referred to Justice Brown, and leave to appeal is granted by Justice Brown (CPLR 5701 [b] [1]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements (see, Matter of Long v Perales, 172 AD2d 667 [decided herewith]).
We note that the petitioner herein did, in fact, execute a document authorizing the local agency to retain any Supplemental Security Income benefits to which she might be entitled within 180 days of applying for those benefits (see, 18 NYCRR former 370.7 [a] [4]), although that authorization was executed before the application was filed. Thompson, J. P., Brown, Miller and O’Brien, JJ., concur.